ROSSMAN, J.
The state moves for reconsideration of our opinion, 106 Or App 389,807 P2d 815 (1991), seeking clarification of a portion. We allow the motion.
The opinion states, in part:
“The statute permits carrying loaded firearms, if they are licensed and unconcealed. The ordinance prohibits carrying loaded firearms, even if they are licensed.” 106 Or App at 394.
We clarify that statement by pointing out that both the statute and the ordinance permit a person licensed to do so to carry a loaded and concealed firearm. Accordingly, the passage quoted above is deleted, and this language is substituted:
“The statute permits carrying loaded firearms, if they are licensed and unconcealed. It permits the carrying of loaded and concealed firearms if the person is licensed to do so. The ordinance prohibits carrying loaded firearms, even if they are unconcealed, except that, like the statute, it permits the carrying of loaded and concealed firearms by persons licensed to do so.”
Motion for reconsideration allowed; opinion adhered to as clarified.